Citation Nr: 1204052	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-06 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida



THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred in connection with the Veteran's care at Lakeland Regional Medical Center (LRMC) on March 12 and 13, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

According to the Department of Veterans Affairs (VA) Medical Center (MC) in Tampa, Florida, the Veteran served on active duty from July 1985 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 decision of the Tampa VAMC that denied payment or reimbursement of medical expenses incurred in connection with the Veteran's care at LRMC on March 12 and 13, 2004.

For the reasons set forth below, this appeal is being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Under the law as it existed in March 2004, VA was authorized to provide payment or reimbursement for the reasonable value of emergency treatment furnished to a veteran for non-service-connected conditions in a non-VA facility.  38 U.S.C.A. § 1725.  Such payment or reimbursement could be made if:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2003).

In the present case, the record on appeal (i.e., the Veteran's combined health record (CHR)) does not contain all of the information necessary for a proper adjudication of the Veteran's claim.  The available evidence does not reflect, for example, whether the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the treatment here at issue.  Nor does it clearly reflect whether he had coverage under a health-plan contract for payment or reimbursement, in whole or in part, of expenses incurred in connection with such treatment.  In addition, evidence cited in the December 2007 statement of the case (SOC)-including the medical records and itemized bill from LRMC, the HFCA 1500 insurance claim form from Osprey Emergency Physicians, and the determination on the claim by the Chief Medical Officer-is not contained in the record before the Board.  Further, the SOC does not contain a citation to, and summary of, 38 C.F.R. § 17.1002, as required by regulation.  38 C.F.R. § 19.29(b).  A remand is required.  38 C.F.R. § 19.9 (2011).

On remand, the AOJ should issue the Veteran another notice letter under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)).  This is necessary because the only such letter thus far provided (which is undated) does not contain notice of the information and evidence necessary to substantiate the claim, as required by law.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran and his representative relative to the issue here on appeal.  The letter must contain notice of the information and evidence generally required to substantiate a claim for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  As part of the notice, the Veteran should be asked to indicate whether he had coverage under a health-plan contract for payment or reimbursement, in whole or in part, of expenses incurred in connection with the treatment here at issue.  The Veteran and his representative should be given a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the record on appeal.

2.  Obtain the Veteran's complete VA claims file and associate it with the record on appeal.  If the claims file cannot be procured, the CHR should be annotated to reflect that fact, and the Veteran should be notified.

3.  Ensure that all of the evidence cited in the December 2007 SOC-including the medical records and itemized bill from LRMC, the HFCA 1500 insurance claim form from Osprey Emergency Physicians, and the prior determination on the claim by the Chief Medical Officer-are associated with the record on appeal.  If any of the evidence is not available, the CHR should be annotated to reflect that fact, and the Veteran should be notified.

4.  If, after all of the foregoing development has been completed, the record does contain the necessary information, ask the Veterans Health Administration (VHA) to certify whether the Veteran received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding his admission to LRMC on March 12, 2004.  The response received should be associated with the record on appeal.

5.  After conducting any additional development deemed necessary, the claim should again be reviewed.  If the benefit sought remains denied, furnish a supplemental SOC (SSOC) to the Veteran and his representative, and afford them an opportunity to respond.  The SSOC should contain, among other things, a citation to, and summary of, 38 C.F.R. § 17.1002.

Thereafter, the Veteran's CHR (and claims file, if procured) should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

